Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-26-2006

Kachikwu v. Kachikwu
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4497




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Kachikwu v. Kachikwu" (2006). 2006 Decisions. Paper 294.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/294


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL


                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 05-4497
                                ________________

                           ANTHONY A. KACHIKWU,

                                              Appellant

                                         v.

                          LYDIA KING KACHIKWU
                    ____________________________________

                   On Appeal From the United States District Court
                          For the District of New Jersey
                           (D.N.J. Civ. No. 05-cv-2995)
                       District Judge: Dennis M. Cavanaugh
                    ____________________________________

                     Submitted Under Third Circuit LAR 34.1(a)
                                 October 19, 2006

    Before: SLOVITER, SMITH AND *VAN ANTWERPEN, CIRCUIT JUDGES

                            (Filed   October 26, 2006 )


                            _______________________

                                    OPINION
                            _______________________




*Honorable Van Antwerpen assumed senior status on October 23, 2006.
PER CURIAM

       Anthony Kachikwu appeals the dismissal of his pro se complaint and denial of his

subsequent motions for reconsideration by the United States District Court for the District

of New Jersey. For the reasons below, we will affirm the District Court’s judgment.

       On May 26, 2005, Anthony Kachikwu filed a pro se complaint against his wife,

Lydia Kachikwu, stemming from a property dispute over a condominium located in

Roxbury, Massachusetts. Anthony alleged that Lydia excluded him from part-ownership

of the property and certain profits made from the property. On June 28, 2005, the District

Court dismissed the complaint without prejudice, pursuant to Fed. R. Civ. P. 12(b)(2),

due to a lack of personal jurisdiction over Lydia. Anthony filed a motion for

reconsideration which the District Court denied on July 26, 2005. Anthony filed a second

motion for reconsideration requesting a three-judge panel pursuant to 28 U.S.C. § 2284;

the District Court denied the motion. Anthony then filed a third motion again asking for a

three-judge panel pursuant to § 2284. The District Court denied the motion on September

26, 2005. Anthony filed a notice of appeal on October 3, 2005.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Because the

underlying issue solely involves a question of law, our standard of review is plenary. See

O’Leary v. Liberty Mut. Ins. Co., 923 F.2d 1062, 1064-65 (3d Cir. 1991).

       We note that Anthony’s notice of appeal is timely only as to the order entered on



                                            2
September 26, 2005. This is because his second and third motions for reconsideration did

not toll the time for taking an appeal from the District Court’s June 28, 2005, judgment.

See Turner v. Evans, 726 F.2d 112, 114 (3d Cir. 1984); Bane v. Netlink, Inc., 925 F.2d
637, 639 n.1 (3d Cir. 1991); see also Fed. R. App. P. 4(a)(4). Accordingly, Anthony

cannot obtain review of the original dismissal order or the denial of his first two motions

for reconsideration.

       The September 26 order denied Anthony’s motion for a three-judge panel.

Anthony waived this issue on appeal because he failed to make any arguments in his brief

in support of a three-judge panel. See United States v. Pelullo, 399 F.3d 197, 222 (3d Cir.

2005). Further, there are simply no grounds for convening a three-judge panel under

§ 2284 in this case. Under § 2284, a three-judge panel may be convened only under

limited circumstances, such as to preside over “action[s] ... challenging the

constitutionality of the apportionment of congressional districts or the apportionment of

any statewide legislative body.” 28 U.S.C. § 2284; see also Page v. Bartels, 248 F.3d
175, 181 (3d Cir. 2001).

       Even if we were to liberally construe Anthony’s third motion for

reconsideration/motion for three-judge panel as including a personal jurisdiction

argument, or even if we could somehow assert jurisdiction over the District Court’s

original dismissal, cf. Eberhart v. United States, 126 S. Ct. 403 (2005) (per curiam), his

claim fails. For substantially the reasons given by the District Court, Anthony has not



                                             3
shown that the parties have had any forum-related activities that fall within the minimum

contacts framework of International Shoe Co. v. Washington, 326 U.S. 310 (1945), and

its progeny.

       Accordingly, we will affirm the judgment of the District Court.




                                            4